                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DARNELL INGRAM,

                       Plaintiff,

       v.                                                      Case No. 19-C-34

ALEESHA GILLINGHAM, et al.,

                       Defendants.


                                              ORDER


       Plaintiff Darnell Ingram, an inmate at Dodge Correctional Institution who is representing

himself, filed this civil action on January 4, 2019, alleging that, in November 2018, probation agents

searched his cell phone without authorization and fabricated documents in order to have him

confined in Fond du Lac County Jail. The court screened the complaint and allowed Ingram to

proceed on Fourth and Fourteenth Amendment claims. Ingram has since filed motions for leave to

file a subsequent amendment, for injunctive relief, and for criminal action. Dkt Nos. 32–34. For

the reasons that follow, each of these motions will be denied.

       Ingram’s first motion seeks leave to file a “subsequent amendment.” Dkt. No. 32. Ingram’s

motion runs afoul of the court’s local rule governing amendments to pleadings, which requires that

a motion to amend “state specifically what changes are sought by the proposed amendments” and

attach the proposed amended pleading. Civil L.R. 15(b) (E.D. Wis.). For this reason Ingram’s

motion will be denied. See Bradshaw Med., Inc. v. MedTorque, Inc., No. 16-CV-420, 2017 WL

5068427, at *2 (E.D. Wis. July 31, 2017) (denying without prejudice motion for leave to amend

complaint for failure to comply with Civil Local Rule 15(b)). Further, the allegations in Ingram’s
motion solely concern conduct that occurred in March and May 2019, without mention of the

November 2018 conduct complained of in the operative complaint. See Dkt. Nos. 1, 32. Because

an amended pleading supersedes the prior pleading and must be complete in itself, see Duda v.

Board of Education of Franklin Park Public School District Number 84, 133 F.3d 1054, 1057 (7th

Cir. 1998), Ingram’s proposed amendment would restart the clock on this action and effectively

commence a new lawsuit. In the event that Ingram merely sought to supplement his already existing

claims, he must be aware that amending a pleading in effect withdraws all matter in the prior

pleading that are not restated in the amended pleading. Id.

       Ingram’s second motion seeks injunctive relief. Ingram’s motion complains of Aleesha

Gillingham’s March 4, 2019 investigation of a probation rule violation through contacting Ingram’s

ex-wife. The motion also alleges that all defendants conspired to interfere with Ingram’s civil rights

when they illegally searched and seized his cell phone on March 7, 2019 and caused his subsequent

placement in Fond du Lac County Jail. The allegations in this motion mirror those set forth in

Ingram’s past motions for preliminary injunctive relief. See Dkt. Nos. 16, 21. Ingram’s past

motions were denied because they complained of matters other than those presented in the

underlying suit. See Dkt. No. 24; Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994); Almond

v. Pollard, No. 14-cv-901-pp, 2015 WL 1966711, at *6 (E.D. Wis. Apr. 29, 2015). The present

motion fails for the same reason, as the motion concerns matters other than the November 2018

conduct at issue in the original complaint. The motion separately fails for failure to show that

irreparable harm is likely absent issuance of injunctive relief. Whitaker v. Kenosha Unified Sch.

Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044–45 (7th Cir. 2017).




                                                  2
       The final motion, labeled a “Motion for Criminal Action,” Dkt. No. 34, requests that the

court impose penalties on the defendants for their alleged violations of 18 U.S.C. §§ 241 and 242.

The statutes Ingram cites are criminal statutes, meaning Ingram is asking the court to initiate a

criminal action against the defendants. Ingram’s motion will be denied because the court lacks the

authority to do so. See Benedict v. Eau Claire Area Sch. Dist., No. 08-cv-667-slc, 2009 WL

440911, at *1 (W.D. Wis. Feb. 23, 2009); Spears v. Wisconsin, No. 07-C-218-S, 2007 WL 5555944,

at *1 (W.D. Wis. Apr. 24, 2007); Fed. R. Crim. P. 7(c)(1).

       IT IS THEREFORE ORDERED that Ingram’s motions for leave to file subsequent

amendment (Dkt. No. 32), for injunctive relief (Dkt. No. 33), and for criminal action (Dkt. No. 34)

are DENIED.

       Dated this 11th day of July, 2019.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     United States District Court




                                                3
